United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bonner Springs, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1331
Issued: February 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 10, 2011 appellant, through her attorney, filed a timely appeal from an Office of
Workers’ Compensation Programs’ (OWCP) merit decision dated March 31, 2011. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment of the
right lower extremity, for which she received a schedule award.
FACTUAL HISTORY
Appellant, a 40-year-old temporary city carrier, injured her right knee on December 27,
2008 when she slipped on a patch of ice. She filed a claim for benefits, which OWCP accepted
for torn right medial meniscus and torn right anterior cruciate ligament.
1

5 U.S.C. § 8101 et seq.

On January 29, 2009 Dr. Don B. Miskew, Board-certified in orthopedic surgery,
performed a partial medial meniscectomy procedure on appellant’s right knee. He stated that she
had a bucket handle tear of the posterior two-thirds of the medial meniscus. Dr. Miskew noted
that the anterior cruciate ligament was found to be intact. He advised that the lateral
compartment was essentially normal for a person of appellant’s age.
On January 20, 2010 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her right lower extremity.
In a February 1, 2010 report, Dr. Miskew stated that “secondary to her injury to her right
knee which required essentially a total meniscectomy for a bucket-handle tear” appellant had a
seven percent disability of her right lower extremity. He rendered his impairment rating
pursuant to the fourth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).
In a report dated March 10, 2010, an OWCP medical adviser indicated that Dr. Miskew’s
February 1, 2010 report did not constitute a sufficient basis for a schedule award because he
stated that appellant essentially underwent a total meniscectomy on January 29, 2009, despite the
fact that the operative report states that he underwent a partial meniscectomy in which he
removed two-thirds of the meniscus. In addition, OWCP’s medical adviser stated that
Dr. Miskew’s impairment rating was improper because he cited the fourth edition of the A.M.A.,
Guides. He did find, however, that appellant reached maximum medical improvement as of
February 1, 2010, the date of Dr. Miskew’s examination. OWCP’s medical adviser determined
that appellant had a two percent permanent impairment of the right lower extremity for a partial
meniscectomy based on Dr. Miskew’s January 29, 2009 operative report, pursuant to Table 16-3,
page 509 of the A.M.A., Guides, which outlines impairment rating based on a partial
meniscectomy, under a class 1 impairment.2
By decision dated March 19, 2010, OWCP granted appellant a two percent award for the
right lower extremity for the period February 1 to March 13, 2010, for a total of 5.76 weeks of
compensation.
In a May 30, 2010 report, Dr. William N. Grant, Board-certified in internal medicine,
found that appellant had a 19 percent impairment of his right lower extremity under the A.M.A.,
Guides. He stated that on examination appellant had a flexion contracture which he measured at
five degrees, yielding a 10 percent lower extremity impairment pursuant to Table 16-23 of the
A.M.A., Guides, and flexion to 90 degrees, which rated a 10 percent lower extremity impairment
at Table 16-23. Dr. Grant noted that he obtained the prior diagnosis of meniscus tear during a
telephone conversation with appellant.
In a report dated February 4, 2011, an OWCP medical adviser found that Dr. Grant’s
May 30, 2010 report did not constitute a sufficient basis to modify appellant’s schedule award.
He stated that an impairment rating based on loss of range of motion was not valid unless:
(a) the range of motion was calculated at the time maximum medical improvement was attained;
(b) the applicability of a range of motion impairment had been rigorously considered, as
2

A.M.A., Guides 509.

2

discussed at section 16.7 of the A.M.A., Guides; and (c) the relevant history was obtained by a
review of medical records reflecting past medical history and the patient’s presentation of the
medical history, as set forth at section 2.7 of the A.M.A., Guides.3
By decision dated March 31, 2011, OWCP denied modification of its March 19, 2010
schedule award decision.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.7
ANALYSIS
In its March 19, 2010 decision, OWCP granted appellant a schedule award for a two
percent right lower extremity impairment based on a partial meniscectomy, relying on Table 163 of the A.M.A., Guides. The Board notes that the A.M.A., Guides directs examiners to rate
diagnosis-based impairments for the lower extremities pursuant to Chapter 16, which states at
page 497, section 16.2a that impairments are defined by class and grade. In accordance with this
section the examiner is instructed to utilize the net adjustment formula outlined at pages 521-22
of the A.M.A., Guides, to obtain the proper impairment rating. OWCP’s medical adviser
determined that appellant’s partial menisectomy should be rated as a two percent impairment, as
a class 1 impairment, with no adjustment factors, pursuant to Table 16-3.
Appellant subsequently sought an additional award and requested reconsideration. In
support of his request, he submitted Dr. Grant’s February 9, 2010 report indicating that appellant
had a 19 percent right lower extremity impairment based on loss of range of motion in her right
knee, pursuant to Table 16-23 of the A.M.A., Guides. OWCP’s medical adviser reviewed this
3

The Board notes that OWCP medical adviser determined that Dr. Grant’s report was of diminished credibility
for the further reason that he obtained his range of motion calculations by telephone; the Board disagrees with this
interpretation of Dr. Grant’s report. Dr. Grant clearly indicates in the report that he obtained his results through
“Physical Examination.”
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

6

Id.

7

Veronica Williams, 56 ECAB 367, 370 (2005).

3

report and properly found that it did not warrant an additional schedule award. The Board notes
that section 16.7 of the A.M.A., Guides, at page 543, states that section 16.2, which pertains to
diagnosis-based impairment, is the method of choice for calculating lower extremity impairment;
range of motion is used principally as a factor in the adjustment grid for physical examination.
Section 16.7 states: “This section is to be used as a stand-alone rating when other grids refer you
to this section or no other diagnosis-based sections of this chapter are applicable for impairment
rating of a condition.”
This principle is reiterated in the summary at Chapter 16.8, page 552 of the A.M.A.,
Guides, which states: “12. Only if no other approach is available to rating, calculate impairment
based on range of motion, as explained in [s]ection 16.7.”
Based on the principle outlined above, the Board finds that the medical evidence of
record supports OWCP’s award for a two percent permanent impairment based on the diagnosis
of a partial meniscectomy, pursuant to the sixth edition of the A.M.A., Guides.
The only other impairment rating in the record was that of Dr. Miskew, who found in his
February 1, 2010 report that appellant had a seven percent right lower extremity impairment.
This report is of diminished probative weight, however, as he based this rating upon an incorrect
diagnosis of total meniscectomy and an outdated edition of the A.M.A., Guides.8 OWCP
properly found that the opinion of OWCP’s medical adviser constituted sufficient medical
rationale to support OWCP’s March 19, 2010 schedule award decision. As appellant did not
submit any medical evidence to support an additional schedule award greater than the two
percent for the right lower extremity already awarded, the Board will affirm OWCP’s March 31,
2011 decision.
Appellant may request an increased schedule award, at any time, based on evidence of a
new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment
CONCLUSION
The Board finds that appellant has no more than a two percent permanent impairment of
the right lower extremity, for which she received a schedule award.

8

The Board further notes that a description of appellant’s impairment must be obtained from appellant’s
physician, which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the March 31, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: February 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

